


Exhibit 10.2
 
AGREEMENT AMENDMENT
 
THIS AGREEMENT AMENDMENT (“AMENDMENT”), is made and entered into by and between
Sharps Compliance Corp., having its principle office at 9220 Kirby Drive, Suite
500, Houston, TX 77054 (hereinafter referred to as the “Company”), and Claude A.
Dance (hereinafter referred to as the “Executive”).
 
WITNESSETH
 
For and in consideration of the mutual promises and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree to amend the AGREEMENT
between the Company and the Executive dated December 26, 2007 and amended on
December 2, 2011 (effective November 17, 2011), herein defined as the
“Agreement”, as follows:
 
The Base Salary referred to in the Agreement of $7,692.08 per pay period
(twenty-six pay periods per year) is hereby changed to $8,653.85.
 
IN WITNESSETH WHEREOF, the parties have executed this Agreement the day and year
first written below with the amended provisions noted above being effective
March 1, 2012.
 


 
EXECUTIVE:
 
____________________
Executive
 
Date:           March 6, 2012
 


 
COMPANY:
 
By:           ____________________
Name:           Diana P. Diaz
 
Title:           Vice President and Chief Financial Officer
 
Date:           March 6, 2012
 

